 

, M43 et RONALD Y FILED ©
UNITED STATES DISTRICT COURT Bo be
pe 2

SOUTHERN DISTRICT OF NEW YORK

   

 

ALEXIS RIVERA QUINTANILLA

Petitioner,
ORDER

-against-
21 Civ. 417 (GBD)

DIRECTOR THOMAS DECKER, Director, New York
Field Office, U.S. Immigration and Customs
Enforcement, et al.

Respondents.

GEORGE B. DANIELS, United States District Judge:

Oral argument on Petitioner’s motion for an order to show cause, preliminary injunction,
and temporary restraining order, (ECF No. 2), is scheduled for February 16, 2021 at 10:30 a.m.
and will occur as a videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, Petitioner’s counsel, and
Respondents’ counsel will appear by video for the proceeding; all others will participate by
telephone. Due to the limited capacity of the Skype system, only one counsel per party may
participate. Co-counsel, members of the press, and the public may access the audio feed of the
conference by calling (917) 933-2166 and entering the code ID 792986513.

To optimize use of the Court’s video conferencing technology, all participants in the call

™ 1. Use a browser other than Microsoft Explorer to access Skype for Business;

Position the participant’s device as close to the Wifi router as is feasible;
3. Ensure any others in the participant’s household are not using WiFi during the
period of the call;

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

 
Case 1:21-cv-00417-GBD Document 11 Filed 02/11/21 Page 2 of 2

If there is ambient noise, the participant must mute his or her device when not speaking.
Further, all participants must identify themselves every time they speak, spell any proper names
for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should
submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding.

Dated: New York, New York
February 11, 2021
SO ORDERED.

Gee Lb Dorms

CEPR B. DANIELS
iited States District Judge

 

 

 

 
